Citation Nr: 9920568	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a low back injury, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



REMAND

The veteran contends that his low back condition is more 
disabling than as currently rated.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was most recently afforded a VA examination of 
his spine in September 1998.  At that time, the veteran 
reported that, since the date of his previous examination in 
September 1997, it had become more difficult and painful for 
him to bend forward and to lift.  His other complaints had 
remained static since the date of the previous examination 
and included daily low back pain (not constant); occasional 
burning on the outside of the right leg down to the toes with 
standing or sitting for periods longer than three hours; and 
occasional tingling in the toes of both feet, occurring 
approximately twice per week.  

The VA examination of the veteran showed him to complain of 
right low back pain with rising up out of a chair; however, 
he did not demonstrate a definite limp on ambulation.  He was 
also able to raise up on his heels and toes.  No tenderness 
to palpation or muscle spasm was detected about the 
thoracolumbar spine, although there was some pain on midline 
percussion.  Straight leg raising was negative, bilaterally, 
and deep tendon reflexes were active and symmetric, 
bilaterally.  Active range of motion of the thoracolumbar 
spine was measured as flexion to 45 degrees; extension to 15 
degrees, and side bending to 15 degrees, bilaterally.  It was 
further noted that the veteran complained of pain at the 
terminal degrees of motion for each exercise.  

Subsequently, the veteran was afforded a VA general medical 
examination in November 1998.  According to the examination 
report, the veteran's complaints included constant low back 
pain, to the extent that it kept him awake at night, 
aggravated by coughing or sneezing.  The pain was also noted 
to radiate down either leg.  Physical examination showed the 
veteran to have the ability to normally move about the 
examination room and mount and dismount from the examining 
table.  He was also able to hop on either foot, heel and toe 
walk, squat and rise.  Range of motion of the back was 
registered as forward bending to his knee; lateral flexion to 
10 degrees, bilaterally; full rotation; and extension to 10 
degrees.  Straight leg raising was positive on the right at 
90 degrees without sciatic notch tenderness or muscle spasm.  
Deep tendon reflexes were also equal and active and no 
sensory or motor deficits were detected.  X-ray studies of 
the lumbar spine were noted to be negative.  The final 
impression included that of chronic lumbosacral strain 
without radiculopathy.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his low back disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

Furthermore, a review of the veteran's testimony suggests 
that the veteran's condition has worsened.  At a personal 
hearing conducted before this Member of the Board sitting at 
the RO in May 1999, the veteran related that his back 
condition had worsened over the years, and that at least once 
a month the pain associated with his condition would become 
so severe as to confine him to bed.  Hence, the Board finds 
that the veteran should be afforded another examination in 
order to evaluate the current severity of the service-
connected low back disability.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected low 
back disability since November 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected low back 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's lower back.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



